MEMORANDUM OPINION
                               Nos. 04-11-00652-CR, 04-11-00653-CR

                                        Stephen MARNOCH,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR11120
                           Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 4, 2012

DISMISSED

           Appellant has filed a motion to dismiss his appeals by withdrawing his notice of appeal.

The motion is granted and these appeals are dismissed. See TEX. R. APP. P. 42.2(a). Appellant’s

previous pro se motions to dismiss are denied.



                                                              PER CURIAM